Citation Nr: 0432508	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  94-45 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as a residual of chemical exposure.  

2.  Entitlement to service connection for a skin disorder, 
claimed as a residual of chemical exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
September 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
RO.  

In January 1997 the Board remanded the case to the RO for 
additional development.  The case was again remanded to the 
RO in June 2001.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  A neurological disorder is not shown to have been present 
in service or manifested within one year of the veteran's 
discharge from service.  

3.  The veteran is not shown to have a current neurological 
disorder due to any chemical exposure or other event of his 
active military service.  

4.  The veteran's currently demonstrated tinea versicolor is 
shown as likely as not to have had its clinical onset during 
his period of service.  



CONCLUSIONS OF LAW

1.  The veteran's neurological disability is not due to 
disease or injury that was incurred in or aggravated by 
active service, nor may any be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
skin disability manifested by tinea versicolor is due to 
disease that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's military records indicated that he served as a 
sanitation helper.  His service medical records are negative 
for any diagnosis, complaint or abnormal finding with regard 
to neurological disorders.  He was treated for a skin rash 
during service, which was assessed as being tinea versicolor.  

A letter from the veteran's private physician indicates that 
he had treated the veteran since February 1975.  He related 
that the veteran had suffered from symptoms of a 
polyneuropathy since the summer of 1974 and had been 
hospitalized under his care on four occasions.  He opined 
that the veteran had been totally disabled since coming under 
his care.  

A November 1975 medical certificate from the veteran's 
private physician shows a diagnosis of chronic relapsing 
polyneuropathy.  

A February 1976 VA examination resulted in a diagnosis of 
tinea versicolor.  A concurrent neurology examination 
rendered a diagnosis of chronic relapsing polyneuropathy.  

In October 1991 the veteran submitted a claim of service 
connection for muscle, nerve and skin conditions.  He argued 
that he had been exposed to chemicals while on active duty 
and that the claimed conditions were a direct result of that 
exposure.  

The VA and private treatment records indicate that the 
veteran received treatment for chronic recurrent 
polyneuropathy.  

In a June 1992 Notice of Disagreement, the veteran argued 
that he was continuously exposed to toxic chemicals during 
the six months in 1967 when he was stationed at March Air 
Force Base.  He indicated that he had been assigned to the 
water purification plant and was constantly required to 
handle various toxic chemicals.  He additionally stated that 
he was exposed to other chemicals while utilizing them to 
kill vegetation in the vicinity of the plant.  

The RO contacted the Department of the Air Force in September 
1992, requesting information concerning the veteran's claimed 
exposure to toxic chemicals.  

In May 1993, the RO received a response from the Base 
Information Management Office at March Air Force Base.  That 
correspondence advised that, during the period from February 
1967 to September 1967, the water treatment plant had 
utilized lime, chlorine, soda ash and fluoride in its powder 
form.  It noted that there was no methane, fluoride methane 
or H2S used.  It further noted that the records did not 
indicate the use of weed killer during that period.  

A March 1993 letter from the Air Force Military Personnel 
Center indicates that the Chief, Medical Standards Division 
had reviewed the veteran's personnel record to determine 
possible exposure to lime, methane, chlorine, soda ash, 
fluoride methane and H2S.  

The author indicated that the veteran's personnel record 
contained one report of medical examination and one report of 
medical history, both dated in July 1967.  He indicated that 
the veteran had not mentioned any concern for exposure to 
chemicals in his history and that the results of the physical 
examination were normal.  He concluded by indicating that 
there was nothing in the veteran's personnel record to 
indicate exposure to the chemicals mentioned.  

Along with his August 1993 Substantive Appeal, the veteran 
submitted personal statements and information pertaining to 
the chemicals to which he claimed exposure.  He indicated 
that he had handled large quantities of chemicals on a daily 
basis and that the only protective item used was white masks.  
The veteran noted that he had not been informed that handling 
the chemicals was dangerous.  He also submitted an Air Force 
form indicating that he had been exposed to various hazardous 
chemicals while working at the water plant.  

The veteran testified before a Hearing Officer at the RO in 
December 1993.  He indicated that he had been stationed at 
March Air Force Base for approximately nine months in 1967 
and that, during that time, he had worked at the water and 
sanitation plant.  He stated that his duties included those 
of handling chlorine, soda ash and lime.  He also claimed to 
have been exposed to methane gas.  

The veteran testified that he was treated during service for 
a skin condition.  With regard to his neurological condition, 
he stated that he first had problems in 1972.  He stated that 
one of his VA physicians had suggested the possibility that 
his neurological condition was a result of exposure to 
chemicals in service.  

An August 1996 VA discharge summary indicates that the 
veteran had been hospitalized in June 1996 due to pain in his 
lower extremities.  Lumbar laminectomy with duraplasty was 
performed during the veteran's hospitalization.  

An April 1997 VA dermatology consultation report indicates 
that the veteran had a papular rash on his feet and a macular 
rash over his chest and scrotum.  The impression was that of 
tinea versicolor on the chest and feet and lichen simplex on 
his scrotum.  

The private medical records dated in July 1997 indicate that 
the veteran underwent therapeutic plasmapheresis for his 
neurological disorder.  

An August 2002 VA neurology note indicates that the veteran's 
most recent contact with the VA system had been in 1997.  The 
veteran indicated that he had not been seen by a neurologist 
for two years.  

A VA neurological examination was carried out in April 2003.  
The veteran reported that the onset of his neurological 
disorder was in August 1970, following exposure to week 
killer and other chemicals in service.  The examiner opined 
that the veteran's examination and history were consistent 
with severe polyneuropathy, and that it was possible that 
past toxin exposure could have contributed to polyneuropathy.  

A VA skin examination was also conducted in April 2003.  The 
veteran complained of having had tinea versicolor since 1967.  
Upon physical examination, the diagnosis was that of tinea 
versicolor.  The examiner concluded that it was not likely 
that the veteran's skin condition was related to exposure to 
chemicals in service.  

In April 2004 the Board requested an opinion from a medical 
expert regarding the veteran's neurological disorder.  In 
March 2004, the Chief of the Northport VA Medical Center 
neurology service concluded that the veteran's chronic 
relapsing demyelinating polyneuropathy was not related to 
chemical exposure and was therefore not a result of any 
chemical exposure experienced by the veteran in service.  


II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, VA must also request that the claimant provide 
any evidence in his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in October 1991 and the claim was initially 
adjudicated in March 1992, prior to the enactment of the 
VCAA.  

By letters dated in June 2001 and February 2003, the veteran 
was provided the notice required under VCAA and the 
implementing regulations.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's January 1997 and June 2001 remands.  Additionally, 
the July 1992 Statement of the Case and Supplemental 
Statements of the Case dated in February 1994, March 1999, 
February 2001 and July 2003 also provided guidance regarding 
the evidence necessary to substantiate his claim.  In the 
Board's opinion, the RO has properly processed the appeal 
following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The record reveals that VA has obtained 
information from the Air Force pertaining to the veteran's 
claimed chemical exposure, and that private and VA medical 
records have been associated with the claims folders.  

The veteran has not identified any additional evidence that 
could be obtained to substantiate the claims.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of VCAA and the implementing regulations.  


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service incurrence or aggravation of organic diseases of the 
nervous system may be presumed if they are manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


i.  Neurological Disorder

On review of the evidence of record, the Board concludes that 
service connection for the claimed neurological disorder is 
not warranted.  

In this regard, the Board notes that the April 2003 VA 
examiner stated that it was possible that past toxin exposure 
could have contributed to polyneuropathy.  However, a VA 
neurologist, upon reviewing the entire record, definitively 
concluded that the veteran's chronic relapsing demyelinating 
polyneuropathy was not related to chemical exposure and 
therefore not a result of any chemical exposure experienced 
by the veteran in service.  

The Board further notes that the veteran was not diagnosed 
with the neurological disorder within one year of his service 
discharge.  Accordingly, presumptive service connection is 
likewise not warranted.  

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that the preponderance of evidence is against 
the claim of service connection for a neurological disorder.  

While the Board has considered the veteran's statements in 
support of the claim, whether the veteran's current 
neurological disorder is related to his period of active 
service is a medical question.  As a lay person, the veteran 
is not competent provide an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As explained hereinabove, the Board finds that the 
preponderance of the medical evidence is against the 
veteran's claim.  


ii.  Skin Disorder

While the record indicates that the veteran was treated for 
tinea versicolor in service, there is no competent evidence 
to support the veteran's assertions that his current skin 
disorder is related to exposure to chemicals during service.  

Moreover, the April 2003 VA examiner concluded that it was 
unlikely that the veteran's present skin condition was 
related to exposure to chemicals in service.  

The veteran contends that working with chemicals during his 
active service has caused his current skin disorder.  Whether 
the veteran's skin disorder is related to chemical exposure 
during his period of active service is a medical question.  
As a layperson, the veteran is not competent provide an 
opinion concerning matters requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, in this case, the Board finds the evidence to be in 
relative equipoise in showing that the veteran as likely as 
not developed the currently demonstrated tinea versicolor 
during his period of active service.  

By extending the benefit of the doubt to the veteran as to 
this matter, service connection for tinea versicolor is 
warranted.  



ORDER

Service connection for a neurological disorder as a result of 
chemical exposure is denied.  

Service connection for tinea versicolor is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



